DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hering et al. (“Hering”) (U.S. Patent Number RE46,768), Koziol et al. (“Koziol”) (U.S. Patent Application Publication Number 2012/0076297), and Versteeg et al. (“Versteeg”) (U.S. Patent Application Publication Number 2019/0296907).
Regarding Claims 1, 10, and 17, Hering discloses a system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

based on the vulnerability data, determining rectification data that remedies the vulnerability (Column 8, lines 35-48; also see Column 9, lines 19-54); and 
instructing a download of the rectification data to be sent to the first equipment (Column 9, line 62 - Column 10, line 27; i.e., the download instruction may be in the form of a notification on a display of the mobile device 101 for the user to download the rectification data [e.g., an update]).
Hering does not expressly disclose wherein the received data is associated with an identifier generated using a multiparty block chain process comprising encrypting media access control data associated with the first equipment, with a first encryption key associated with the first equipment, a second encryption key associated with second equipment, and a third encryption key associated with third equipment.  
In the same field of endeavor (e.g., secure data distribution techniques), Koziol teaches wherein received data is associated with an identifier generated using a process comprising encrypting media access control data associated with first equipment (paragraph 0045).

Also in the same field of endeavor (e.g., secure data distribution techniques), Versteeg teaches wherein received data is generated using a multiparty block chain process with a first encryption key associated with first equipment, a second encryption key associated with second equipment, and a third encryption key associated with third equipment (Figure 1, items 125-140, paragraphs 0024-0026).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Versteeg’s teachings of secure data distribution techniques with the teachings of Hering, for the purpose of assuring that the security fix information has not been tampered with (i.e., that it was improperly modified).

Regarding Claims 2 and 11, Hering discloses wherein the identifier is a unique identifier associated with the first equipment (Column 5, lines 29-50).

Regarding Claims 3 and 12, Koziol teaches wherein the unique identifier is generated as a function of the media access control data associated with the first equipment and a pseudorandom number generator that uses the media access control data as an input to generate the unique identifier (paragraph 0045; i.e., the examiner takes Official Notice that pseudorandom number generators were well known in the art).

Regarding Claims 4 and 13, Hering discloses wherein the received data is first data, and wherein the first data is used to obtain, from a group of database equipment (Figure 1, item 111), second data 

Regarding Claim 5, Hering discloses wherein the second data comprises identification data representing the vulnerability data (Column 8, lines 35-48).

Regarding Claims 6, 14, and 19, Hering discloses wherein the second data comprises firmware patch data used to configure the first equipment (Column 6, lines 6-20).

Regarding Claims 7, 15, and 18, Hering discloses wherein the second data comprises software patch data used to configure software in execution on the first equipment (Column 4, lines 36-67).

Regarding Claim 8, Hering does not expressly disclose wherein the first equipment is internet of things equipment.  The examiner takes Official Notice that internet of things devices were well known in the art at the time of the invention, as evidenced by U.S. Patent Numbers 10,262,019, 10,333,929, and 10,492,072.

Regarding Claims 9, 16, and 20, Hering does not expressly disclose wherein the operations further comprise instructing that the vulnerability data be rendered via a display associated with a virtual reality helmet device.  The examiner takes Official Notice that internet of things devices were well known in the art at the time of the invention, as evidenced by U.S. Patent Numbers 10,262,019, 10,333,929, and 10,492,072.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186